                                           Case 5:19-cr-00523-EJD Document 42 Filed 12/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9                                         SAN JOSE DIVISION

                                  10
                                         UNITED STATES OF AMERICA,
                                  11                                                       Case No. 5:19-cr-00523-EJD-1
                                                        Plaintiff,
                                  12                                                       ORDER GRANTING IN PART
Northern District of California




                                                 v.                                        DEFENDANT’S MOTION TO EXTEND
 United States District Court




                                  13                                                       SELF-SURRENDER DATE
                                         KERI ZHANG WANG,
                                  14                                                       Re: Dkt. No. 38
                                                        Defendant.
                                  15

                                  16          On December 17, 2020, Defendant filed an Emergency Ex Parte Motion to Extend Self-

                                  17   Surrender Date. Dkt. No. 38. Defendant seeks to extend her self-surrender date from January 6,

                                  18   2021 to May 10, 2021 in order to maintain her student visa and to avoid COVID-19 infection rates

                                  19   at FCI Dublin. The government opposes the motion, asserting that Defendant is already subject to

                                  20   deportation, regardless of her self-surrender date, because Defendant falsely stated she was not

                                  21   “employed” in her student visa application, when in fact, she was working and continued to work

                                  22   by engaging in illegal turtle smuggling. Dkt. No. 41. The government also argues that Defendant

                                  23   fails to specify what prejudice she will suffer if she begins her sentence as scheduled and overstays

                                  24   her visa. Lastly, the government argues that Defendant is not entitled to any preferential treatment

                                  25   based on her immigration status. Nevertheless, the government does not oppose a 60-day

                                  26   continuance of Defendant’s self-surrender date due to the COVID-19 pandemic.

                                  27
                                       Case No.: 5:19-cr-00523-EJD-1
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION TO EXTEND SELF-SURRENDER
                                       DATE
                                                                        1
                                           Case 5:19-cr-00523-EJD Document 42 Filed 12/22/20 Page 2 of 2




                                   1          In the absence of the government’s opposition, the Court grants a 60-day continuance.

                                   2   Defendant’s self-surrender date is extended to 2:00 p.m. on March 7, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 22, 2020

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:19-cr-00523-EJD-1
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION TO EXTEND SELF-SURRENDER
                                       DATE
                                                                        2
